Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 5, 2014

                                        No. 04-14-00371-CV

                                  OLMOS EQUIPMENT, INC.,
                                         Appellant

                                                 v.

                        Tina M. ROMANE and Estate of Richard F. Romane,
                                        Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-12364
                       Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER

        A filing fee of $195.00 was due when this accelerated appeal was filed but it was not
paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT,
IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court
notified appellant of this deficiency in a letter dated May 23, 2014. The fee remains unpaid.
Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order appellant, not later than June 10, 2014 to either (1) pay the
applicable filing fee, or (2) provide written proof to this court that it is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellant fails to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court